MEMORANDUM **
Guang Liang Chen, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ order affirming without opinion an immigration judge’s (“IJ”) decision denying his applications for asylum, withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, see Kaur v. Gonzales, 418 F.3d 1061, 1064 (9th Cir.2005), and deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination. Chen’s testimony was internally inconsistent regarding his wife’s alleged abortion, the central event of Chen’s asylum claim. See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004). Finally, we give special deference to the IJ’s demeanor finding because the IJ relied on “non-verbal factors ... [that he] explicitly described in [his] opinion.” Id. at 1137.
In the absence of credible testimony, Chen has failed to establish eligibility for asylum, withholding and CAT protection. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.